Citation Nr: 1701058	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  09-11 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The appellant served on continuous active duty for training (ACDUTRA) from September 1976 to May 1977.  He also had additional periods of ACDUTRA from August 1987 to July 1990, and inactive duty for training (INACDTURA), to include from April 1987 through July 1991.  

This appeal before the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO denied the appellant's claim for service connection for left ear tinnitus.  The appellant filed a notice of disagreement (NOD) in June 2009 and the RO issued a statement of the case (SOC) in August 2009.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2009.

The appellant was scheduled for a hearing before a Decision Review Officer (DRO) at the RO in April 2010.  He withdrew this request through his representative, in March 2010.  

Subsequently, the appellant was scheduled for a Board hearing at the RO in October 2010, with notice of the hearing sent to his correct address in September 2010. Although the hearing notification was not returned by the U.S Postal Service as undeliverable, the appellant failed to report for the scheduled hearing.   

In August 2012, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in an April 2013 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In a June 2014 decision, the Board denied service connection for several claimed disabilities, to include left ear tinnitus. 

The appellant appealed the Board's June 2014 denial of service connection for left ear tinnitus to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in January 2015, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by representatives for the appellant and the VA Secretary, vacating the Board's June 2014 decision with respect to the denial of the claim for service connection for left ear tinnitus, and remanding this matter to the Board for further proceedings consistent with the Joint Motion.  

Pursuant to the Joint Motion, in July 2015, the Board remanded the claim for service connection for tinnitus to the RO, via the Appeals Management Center (AMC) in Washington, DC to fulfill the directives of the Joint Motion.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in an August 2015 SSOC), and returned this matter to the Board.  

In December 2015, the Board again denied service connection for left ear tinnitus. The appellant appealed the Board's decision to the Court.  In October 2016, the Court granted a January 2016 Joint Motion filed by representatives for both parties, vacating the Board's denial of service connection for left ear tinnitus, and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

This appeal is now being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems. 

Also, the appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished

2.  Service records document no complaints, findings, or diagnosis of tinnitus during a period of  ACDUTRA or INACDUTRA. 

3.  Although the appellant has asserted continuous symptoms of tinnitus since a grenade explosion during a period of military service, these assertions are not deemed credible, and the only competent, probative opinion to address the relationship, if any, between current tinnitus and any period of service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.
§ 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 3,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 
VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a claimant's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, an April 2009 letter provided the appellant VCAA-compliant notice with respect to the claim for service connection for tinnitus of the left ear, and this letter was issued prior to the May 2009 rating decision denying service connection for this disability.  This letter also provided the appellant with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the appellant's service treatment and personnel records, to include official service department records delineating his periods of ACDUTRA and INACDUTRA; VA treatment records; and records from the Social Security Administration.  Also of record and considered in connection with the appeal are various written statements provided by the appellant, and by his representative, on his behalf.  No further action on this matter,  prior to appellate consideration, is required.

There is no indication that there are other records available that have not been obtained, and, as indicated, the record reflects the official service department records delineating periods of ACDUTRA and INACDUTRA and (contained in the Virtual VA file) VA clinical records requested in the August 2012 remand.  In addition, January 2013 and July 2015 letters from the AMC to the appellant and his representative, to which there has been no reply, asked the appellant to provide sufficient information and authorization to obtain any additional pertinent evidence as requested in the August 2012 and, respectively, July 2015 remands.  The additional VA clinical records requested in the July 2015 remand have been obtained, and the appellant was afforded a VA examination in August 2015 to obtain a medical opinion addressing his claim for service connection for tinnitus, as directed in the July 2015 remand. 

Thus, there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, not absolute, compliance is required).

The Board further finds that the opinion rendered following the August 2015 VA examination was based on an interview with the appellant, a review of the record, and a full physical examination.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the matter herein decided has been met.

In summary, the duties imposed by the VCAA have been considered and satisfied. The appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim remaining on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a). 

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Although tinnitus has recently been identified as chronic disease for which presumptive service connection, pursuant to 38 C.F.R. §§ 3.307 and 3.309, may be available if the disability is manifested to a compensable degree within a prescribed period following service discharge, (see Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015)), the presumptive provisions are not applicable to periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Initially, the Board notes the appellant's service records do not document any complaints, findings or diagnosis of tinnitus during a period of ACDUTRA or INACDUTRA. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the appellant contends that he suffers from left ear tinnitus as the result of an in-service grenade explosion.  As tinnitus is a rare disability capable of being established on the basis of lay assertions, the appellant is competent to provide, on the basis of his own lay assertions, evidence as the onset, continuity, and presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, for the reasons set forth below, the Board finds that the appellant's assertions as to the onset during, and continuity of symptoms of tinnitus since, service are not credible.  

First, the Board notes that the appellant's assertions as to continuity of tinnitus symptomatology in the years since the in-service grenade explosion have been inconsistent.  Although he has reported a continuity of symptomatology in the years since service, he reported during a February 2010 VA Ear, Nose and Throat consultation that he had experienced left ear tinnitus for approximately six or seven years.  Such an inconsistency does not support a positive determination as to the appellant's credibility.  See Cartright, supra (VA cannot ignore an appellant's testimony simply because he or she is an interested party; personal interest may, however, affect the credibility of the evidence). 

Second, no corroboration of the appellant's assertions as to the hospitalization for observation following the in-service explosion or the "bleeding eyes" as reported by the appellant is found in the service medical records, service personnel records, or any other evidence of record.  

Third, in his original application for service connection filed in June 1978, the appellant made no reference to an in-service grenade blast, diminished hearing, or left ear tinnitus.  Such silence in applying for benefits, when the appellant is otherwise affirmatively speaking, does not support a finding of continuous problems with hearing loss or tinnitus since service, which would be in direct contrast to the history noted by the February 2010 VA audiologist.  See, e.g., White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.)  

Significantly, it was not until March 2009 that the appellant filed a claim for service connection for left ear tinnitus.  This extended period of time (over 30 years) between the alleged in-service grenade explosion in 1976/1977 and the first filing of a claim for service connection for left ear tinnitus tends to weigh against the credibility of the assertions as to a continuity of symptomatology associated with left ear tinnitus since the grenade explosion in service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, there is no medical opinion evidence or opinion even suggesting that there exists a medical nexus between service and tinnitus, and neither the appellant nor his representative is shown to have the training or expertise to competently provide an actual medical opinion as to such a complex medical matter as the etiology of tinnitus-particularly, its relationship to service-because such a matter is within the province of trained professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011).  See also Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Rather, the only medical opinions of record addressing the  relationship between tinnitus and service, rendered in March 2010 and August 2015, weigh against the claim.

In a JMR, the parties found fault with the fact that the negative March 2010 VA opinion was based on a determination that the appellant's tinnitus was not "present or ever existed".

By contrast, however, in the August 2015 opinion-obtained pursuant to the Board's July 2015 remand-the examiner clearly presumed the existence of current tinnitus in rendering an opinion that current tinnitus was less likely than not related to military service.  In providing explanation for the opinion, the examiner clearly considered the appellant's assertions as to the onset and continuity of associated symptoms, noting that the appellant was reporting only a six-year history of tinnitus [as reflected, for example, in the February 20101 ENT consultation report].  Also in the August 2015 opinion, the examiner noted that the medical record from service does not support any hearing loss or significant changes in hearing thresholds which would support a noise injury during service time; that the records are also inconsistent about the presence of tinnitus; and that no reference to a tinnitus complaint could be found in the service records, nor was there any mention of tinnitus in earlier requests for service connection.  

As the August 2015 VA opinion clearly was based on full consideration of the appellant's documented history and assertions, and supported by stated rationale, the Board finds that the opinion constitutes competent, probative evidence on the matter of whether the appellant's current tinnitus is etiologically related to service.  See Nieves-Rodriguez, supra; Stefl, supra.

For all the foregoing reasons, the Board concludes that the claim for service connection for tinnitus must be denied.  In reaching the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.





	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


